United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                                F I L E D
                                                                                                    May 8, 2003
                                                    In the
                                                                                            Charles R. Fulbruge III
                          United States Court of Appeals                                            Clerk
                                        for the Fifth Circuit
                                              _______________

                                                m 02-30944
                                              _______________




                                   JOHN KNOX AND DENISE KNOX,
       ON BEHALF OF JACOB KNOX, ON BEHALF OF LOGAN KNOX, ON BEHALF OF BAYLEE KNOX,


                                                                           Plaintiffs-Appellants,

                                                   VERSUS

                                               RHODIA, INC.,

                                                                           Defendant-Appellee.



                                            _________________

                               Appeal from the United States District Court
                                  for the Middle District of Louisiana
                                           m 01-CV-263-C2
                                             ____________



Before SMITH, DENNIS, and CLEMENT,                          John Knox and his wife sued Rhodia, Inc.,
  Circuit Judges.                                        for injuries Knox sustained on the job. The
                                                         district court entered summary judgment for
PER CURIAM:*                                             Rhodia, Inc., on the basis that it is Knox’s
                                                         statutory employer and thus is immune from
   *
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
                                                             *
and is not precedent except under the limited circum-         (...continued)
                                      (continued...)     stances set forth in 5TH CIR. R. 47.5.4.
tort liability under Louisiana law.

   We have read the briefs, applicable portions
of the record, and the pertinent authorities,
and have heard the arguments of counsel.
Finding no error in the careful explanation of
the district court, we affirm, essentially for the
reasons given by that court. Knox has failed
to overcome the presumption that Rhodia,
Inc., is his statutory employer.

   AFFIRMED.




                                                     2